Citation Nr: 0217133	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  02-05 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from September 1952 to 
June 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The Board notes that the veteran requested that he be 
afforded a Board hearing at the time he submitted his 
substantive appeal in April 2002.  The veteran was scheduled 
for such a hearing in July 2002 and was notified of the 
hearing date by way of a letter dated in May 2002.  Evidence 
of record reflects that the veteran failed to report for his 
scheduled hearing.  The veteran did not request a 
postponement of his hearing, nor did he provide good cause 
for his failure to report.  Accordingly, his request for a 
hearing is considered to be withdrawn and the Board will 
adjudicate the claim based on the evidence of record.  
38 C.F.R. § 20.702(d) (2002).


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
hearing loss was denied by a RO decision dated in June 1994; 
the veteran did not appeal.  

2.  Evidence received since the June 1994 RO decision, when 
considered alone or in conjunction with all of the evidence 
of record, is so significant that it must be considered in 
order to fairly decide the merits of the claim of service 
connection for hearing loss.

3.  The veteran was exposed to significant acoustic trauma 
during combat service in the Korean War.

4.  The veteran currently suffers from a bilateral hearing 
loss disability and there is a reasonable basis for 
attributing such disability to acoustic trauma during active 
combat service.


CONCLUSIONS OF LAW

1.  The June 1994 RO decision, which denied the veteran's 
claim for service connection for bilateral hearing loss, is 
final.  38 U.S.C.A. § 7105 (West 1991), 38 C.F.R. § 20.1103 
(2002).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for hearing 
loss has been submitted.  38 U.S.C.A. §§ 1110, 5108, 7105 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.156(a) (2001).

3.  The veteran has bilateral hearing loss that is the 
result of disease or injury incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303(d), 3.304(d), 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence.

The veteran served on active duty from September 1952 to 
June 1954.  Personnel records associated with the claims 
folder reflect that he earned the Combat Infantryman Badge 
(CIB) and a Bronze Star Medal with combat "V" for service 
rendered during the Korean War.  

The veteran originally sought service connection for 
bilateral hearing loss in June 1994.  The RO, in a rating 
decision dated in June 1994, denied the veteran's claim.  
Notice of the decision was provided to the veteran by way of 
a letter dated in July 1994.  However, he did not submit a 
notice of disagreement and the decision consequently became 
final.  See 38 C.F.R. §§ 20.302, 20.1103 (2002).  As a 
result, service connection for hearing loss may now be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384; 
see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for 
the Federal Circuit issued an opinion which overturned the 
test for materiality established by the United States Court 
of Appeals for Veterans Claims (Court) in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The Federal Circuit in Hodge mandated 
that materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (The Board 
notes that 38 C.F.R. § 3.156(a) was recently amended in 
August 2001.  However, that amendment is applicable only to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001)).

Under 38 C.F.R. § 3.156(a) (2001), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a) (2001); Hodge, supra; 
cf. Duty to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.156(a) (2002)) 
(new and material evidence is defined differently for claims 
filed on or after August 29, 2001).  In determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The evidence of record at the time of the June 1994 RO 
decision consisted of the veteran's June 1954 separation 
physical examination, his service medical records (SMRs) 
could not be located, his DD 214, a copy of the award 
recommendation and citation for his Bronze Star Medal, VA 
examination reports dated in September 1992 and January 
1993, and VA treatment records for the period from April 
1990 to March 1994.

The June 1954 separation examination reported no hearing 
deficit and recorded the veteran's hearing as 15/15 for the 
whispered voice test.  The ear canals, external ears and 
eardrums were found to have no significant abnormality.

The VA examination reports related to evaluation of 
unrelated conditions.  The veteran was noted to have a 
hearing loss on the September 1992 report but there was no 
information in the report to provide a basis for the 
diagnosis.  The VA treatment records contained several 
notations that the veteran complained of a hearing loss but 
there was no formal evaluation or diagnosis of a hearing 
loss.

The veteran's claim was denied in June 1994.  The RO 
determined that there was no evidence of hearing loss in 
service or of a hearing loss manifest to a compensable 
degree within one year after service.  

Evidence received since the June 1994 RO decision consists 
of a statement from M. D. McVicker, RN, CS-FNP, at the 
Burton Creek Health Clinic, dated in July 2000, a VA 
examination report dated in October 2001, VA outpatient 
treatment records for the period from July 2000 to November 
2001, and an unidentified audiogram dated in February 2002.

All of the evidence is new to the record.  The statement 
from Mr. McVicker is material in that it directly links the 
veteran's current hearing loss to combat service in Korea.  
While there is no basis for that opinion provided in the 
statement, and Mr. McVicker is a nurse practitioner as 
opposed to an audiologist, the statement is to be considered 
for the purposes of reopening the claim and not weighed for 
its probative value at this stage.  Mr. McVicker is a 
medical professional capable of rendering an opinion in this 
case.  The probative value of that opinion is to be weighed 
when the issue is decided on the merits.  

The October 2001 VA examination report is also material.  It 
is the first objective documentation of a hearing loss for 
the veteran.  The examiner is less than certain as to the 
etiology of the hearing loss and clearly says it could be 
related to exposure to acoustic trauma in service.  

The VA treatment records provide no real probative evidence 
and are not material to reopening the claim.  The February 
2002 audiogram does identify the veteran as the person 
tested but does not identify the facility/practitioner that 
performed the audiogram.  Further, the audiogram is 
redundant to the October 2001 VA examination in that it 
shows a current hearing loss but does not provide any 
statement as to etiology.  

As noted above, the credibility of the evidence is to be 
presumed when analyzing the question of whether new and 
material evidence has been presented.  See Justus, supra.  
Previously, there was no objective evidence of a current 
hearing loss disability and no opinion of record as to the 
etiology of the veteran's hearing loss.  He was not afforded 
a VA examination in 1994; rather, his claim was denied based 
on the results of the whispered voice test on his discharge 
examination.  The veteran has presented a medical opinion 
linking his hearing loss to service and a VA examination 
documented a current hearing loss that could be linked to 
service. When the new evidence of the private medical 
opinion and the VA examination report are considered with 
the other evidence of record, it is so significant that it 
must be considered in deciding the veteran's claim for 
service connection for hearing loss.  As such, the veteran's 
claim is reopened.

II.  Reopened Claim

Under the law, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service.  38 U.S.C.A. § 1110 
(West Supp. 2002); 38 C.F.R. § 3.303(a) (2002).  In 
addition, certain chronic diseases, including sensorineural 
hearing loss, may be presumed to have been incurred during 
service if the disorder becomes manifest to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) (2002) are applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, service connection may 
still be established on the basis of 38 C.F.R. §3.303(b) if 
the condition is noted during service or during an 
applicable presumptive period, and if competent evidence, 
either medical or lay, depending on the circumstances, 
relates the present condition to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997). 

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); accord Caluza v. Brown, 7 Vet. App. 498 
(1995).

Further, the evidence of record clearly establishes that the 
veteran served in combat.  In that case, if an injury or 
disease is alleged to have been incurred or aggravated in 
combat, such incurrence or aggravation may be shown by 
satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. § 3.304(d) (2002).  
"Satisfactory evidence" is credible evidence.  Collette v. 
Brown, 82 F.3d 389, 392 (1996).  Such credible, consistent 
evidence may be rebutted only by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

For the purposes of applying the law administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2002).

The veteran presented his first claim for disability 
compensation benefits of any kind in July 1992 when he 
sought entitlement to service connection for post-traumatic 
stress disorder (PTSD).  There were no claims for benefits 
of record between the date of his discharge in 1954 and 
1992.  At the time of his July 1992 claim, the veteran did 
not raise the issue of hearing loss.

As noted above the veteran was diagnosed with a hearing loss 
as part of his September 1992 VA PTSD examination but there 
was no discussion as to the basis for the diagnosis and no 
objective findings to show that he met the regulatory 
requirements of 38 C.F.R. § 3.385.  The July 2000 statement 
from the Burton Creek Health Clinic said that the veteran's 
hearing loss had been chronic and sustained since his return 
from Korea, and had progressively worsened.  The statement 
added that they did not find any evidence of other reasons 
for his hearing loss.  The statement did not provide 
objective evidence that the veteran had a hearing loss of 
sufficient level to satisfy the necessary criteria found at 
38 C.F.R. § 3.385.

The veteran underwent VA audiometric testing in October 
2001.  The testing revealed puretone thresholds of 35, 65, 
65, and 70 decibels in the right ear, at 1,000, 2,000, 
3,000, and 4,000 Hertz, respectively.  Testing revealed 
puretone thresholds of 65, 70, 70, and 70 decibels in the 
left ear for the same frequencies.  The average decibel 
losses were 59 in the right ear and 69 in the left ear.  The 
veteran had a speech recognition score of 94 percent for the 
right ear and 72 percent for the left ear.

The examiner noted the veteran's history of exposure to 
acoustic trauma in service.  The veteran gave a history of 
driving trucks for 15 years and then buses for 15 years 
after service.  He said that neither job was noisy.  The 
examiner noted the June 1954 separation physical examination 
and the lack of audiometric testing at that time.  The 
examiner stated that the 15/15 results on the whispered 
voice test meant that the veteran would have been able to 
hear conversational speech normally.  If his current hearing 
loss had been present at that time, he would not have been 
able to understand the whispered voice.  The examiner opined 
that the veteran either had normal hearing in the 250-4000 
Hertz range or he did not have significant hearing loss in 
that frequency range at the time of his discharge from 
service.  The examiner added that the circumstances of the 
whispered voice test could not be ascertained and that there 
was no way of knowing if the veteran faced the tester, which 
would have affected the results.  The veteran was noted to 
have a significant current hearing loss bilaterally.  The 
examiner further stated that it was unclear for the reason 
for the hearing loss.  Since the veteran denied a history of 
a noisy occupation and disease, the examiner felt that 
advancement in age might be one factor involved in the 
hearing loss.  The examiner said that, since audiometric 
testing was not done when the veteran was discharged, saying 
his hearing was normal at that time was a general statement 
and it was possible that the veteran had hearing loss at the 
time.  The examiner concluded that, in the absence of 
audiometric testing at the time of discharge, it could be 
generally said that the current hearing loss did not exist 
at the time of the veteran's discharge from service.

The veteran's case is not unique among older veterans.  
Separation examinations from his period of service rarely 
contained audiometric testing results and most often relied 
on a whispered voice test to determine if there was a 
hearing abnormality.  Many veterans were noted to have 
"normal" hearing at the time of their separation from 
service based on the whispered voice test.  As noted by the 
October 2001 VA examiner, several factors could affect the 
reliability of the whispered voice test.

The United States Court of Appeals for Veterans Claims 
(Court), has issued several opinions that are helpful in 
evaluating the veteran's claim.  In Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992), the Court found that the absence of 
a documented hearing loss while in service is not fatal to a 
claim for service connection.  Further, in Hensley v. Brown, 
5 Vet. App. 155, 159-160 (1993), the Court noted that when a 
veteran does not meet the regulatory requirements for a 
disability at separation, he can still establish service 
connection by submitting evidence that a current disability 
is causally related to service.  Finally, in a case similar 
to that on appeal here, Peters v. Brown, 6 Vet. App. 540, 
543 (1994), the Court said that a veteran may establish 
service connection for a disability not manifested during 
service, or within the statutory presumptive period, with 
evidence that demonstrates that the disability actually 
resulted from a disease or injury incurred in service.  The 
Court went on to say that where a claim is brought by a 
veteran who engaged in combat, the Board must apply 
38 U.S.C.A. § 1154 (West 1991), "which provides that 
satisfactory lay or other evidence that a disease or an 
injury was incurred in combat will be accepted as sufficient 
proof of service connection if the evidence is consistent 
with the circumstances, conditions, or hardships of such 
service, even if there are no official records indicating 
service incurrence."  (Citations omitted).

In this case, there is little doubt that the veteran was 
exposed to acoustic trauma.  His military awards document 
his involvement in combat and his Bronze Star Medal citation 
documents exposure to intense and heavy artillery fire over 
a period of time for just that instance alone in addition to 
the several months that the veteran spent in combat.  His 
status as a combat veteran allows for a presumption of 
exposure to acoustic trauma in these circumstances.  It is 
not an unreliable history for the veteran to allege exposure 
to acoustic trauma even though his separation examination 
did not document a hearing loss at that time.

However, as noted previously, the lack of any evidence of 
hearing loss disability in service or at separation is not 
fatal to the veteran's claim.  Ledford, 3 Vet. App. at 89.  
The key issues are whether the veteran currently satisfies 
the criteria of 38 C.F.R. § 3.385, and whether there is a 
basis for linking the current hearing loss disability to the 
veteran's period of active service.  Hensley, 5 Vet. App. at 
159.

The evidence of record indicates that the veteran currently 
has a bilateral hearing loss disability that satisfies the 
threshold requirements of 38 C.F.R. § 3.385.  Moreover, the 
statement from Mr. McVicker attributes the hearing loss to 
the veteran's Korean War service.  The VA audiologist, while 
uncertain as to the etiology of the hearing loss, said it 
was possible that the veteran could have had a hearing loss 
at discharge that was not accounted for by the whispered 
voice test.  In short, the VA examiner could not state that 
the veteran's hearing loss did not result from service.

The law provides that, when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue to the determination of the matter, the benefit of the 
doubt in resolving that matter must be given to the veteran. 
38 U.S.C.A. § 5107(b) (West Supp. 2002); 38 C.F.R. § 3.102 
(2001).  In the instant case, the Board has noted that the 
veteran's separation examination is silent for hearing loss, 
and there is no clear medical opinion linking the veteran's 
current hearing loss disability to his active service.  
Nonetheless, in view of the totality of the evidence, 
including the veteran's credible accounts of noise exposure 
during active combat service, his military combat awards, 
and his documented hearing loss, and the absence of evidence 
of other significant noise exposure post-service which could 
have resulted in his current hearing loss disability, the 
Board finds that it is at least as likely as not that 
bilateral hearing loss was incurred in active service.  
Resolving reasonable doubt in the veteran's favor, the Board 
concludes that service connection for bilateral hearing loss 
is warranted.



ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

